 PILLOWS OF CALIFORNIA369Pillows of CaliforniaandLos Angeles Joint Board ofthe International Ladies'Garment Workers'Union,AFL-CIO. Case 21-CA-11375November 15, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn April 26, 1973, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and the General Counsel filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder.The complaint alleged that Respondent unlawfullyrefused to reinstate economic striker Florence Her-man after her unconditional offer to return to work.The Administrative Law Judge found no voilation inRespondent's not recalling Herman because Her-man's job had been absorbed by supervisors andother employees. He dismissed the 8(a)(3) allegationas to Herman, stating that the General Counsel hadnot met his burden of proving that Respondent wasmotivated by antiunion considerations while Res-pondent had advanced "a plausible case" for itsconduct.The General Counsel excepted to thedismissal on the ground that the economic striker'srightof recall is not dependent on a show ofantiunion motivation and that it was Respondent'sburden to prove substantial economic justificationfor failing to recall Herman, a burden that theGeneral Counsel contends Respondent did not meet.We agree with the General Counsel as to theappropriate rationale for determining when aneconomic striker is entitled to reinstatement, but wefind that Respondent has proved its economicdefense.We therefore adopt the findings andconclusions of the Administrative Law Judge but donot wholly adopt his reasons therefor.iThe findings and conclusions, particularly that Florence Herman wasnot a supervisor, are based, in part, on the credibility resolutions of theAdministrative Law Judge, to which Respondent excepts. On the basis ofour careful review of the record, we conclude that the Administrative LawJudge's credibility findings are not contrary to the clear preponderance ofall the relevant evidence. Accordingly, we find no basis for disturbing thoseThe Administrative Law Judge found, creditingRespondent President Cole, that during the econom-ic strike, which began on September 20, 1972, andended on October 30, 1972, Respondent hired somepermanent striker replacements. He further foundthat Cole, Supervisor Spring, and the striker replace-ments divided up Herman's duties and. performedher work. These several people were continuing toperform the duties previously done by Herman as ofMarch 2, 1973, the time of the hearing in this case.The hearing was, held 4 months after the strikeended. In effect, Herman's former job no longerexisted because, prior to her offer to return to work,the job duties had been divided up and assimilatedby others. Cole also testified that he had no jobopenings for Herman and that he has recalled otherstrikers but has not hired any new employees.As the Board stated inThe Laidlaw Corporation,2an economic striker after a strike retains his status asan employee and, in the absence of his havingobtained substantially equivalent work, is entitled toreinstatement "absent substantial' business justifica-tion,and regardless of [a respondent's] unionanimus." The burden-of establishing the defense thatthe unreinstated striker was no longer necessary tothe company rests with the employer. We find thatRespondent Employer has met that burden in thiscase.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Pillows of California,Los Angeles, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.findings.Standard Dry Wall Products, Inc,91 NLRB 544, enfd. 185 F 2d362 (C.A. 3, 1951).2 171 NLRB 1366, 1369, enfd. 414 F 2d 99 (C.A 7, 1969), cert denied397 U.S. 920 (1970)DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnMarch 1 and 2, 1973, 1 presided over a hearing at LosAngeles, California, to try issues raised by a complaintissued on December 15, 1972,1 on the basis of a charge andiRead 1972after all future date references omittingthe year207 NLRB No. 55 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDan amended charge filed by Los Angeles Joint Board of theInternational Ladies Garment Workers' Union, AFL-CIO,2on November 7 and 16, respectively. The complaintalleged that Pillows of California3 violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(hereafter called the Act), by hiring two new sewingmachine operators after six striking sewing machineoperators unconditionally offered to return to work, byfailing to offer recall to a seventh striker, and byinterrogating the seventh striker concerning union mem-bership, activities, and sympathies.The Company concedes it hired two new sewing machineoperators after receipt of an unconditional offer by sixstriking sewing machine operators to return to work, butalleges it did so because the Company and the twoemployees reached agreement on their hire. as permanentreplacements for the strikers prior to its receipt of thestrikers' offer. The Company contends the seventh strikerwas a supervisor at all times pertinent, that she was notrecalledbecause her duties were absorbed by otheremployees during the strike, that neither she nor eightother strikers have been recalled because there isn't anyneed for their services, and that it was not discriminatorilymotivated in failing and refusing to call her.With respect to the alleged interrogation of the seventhstriker, the Company,alleges she was a supervisor at thetime of the alleged interrogation and denies she wasinterrogated concerning union membership; activities, andsympathies.The issues thereby joined by the parties and litigated atthe hearing were:1.Whether the seventh striker (Florence Herman) wasa supervisor at times pertinent;2.Whether the Company interrogated Herman concern-ing union membership, activities, and sympathies;3.Whether the Company failed and refused to recallHerman because of her union membership, activities, andsympathies; and4.Whether the two sewing machine operators whocommenced work after the striking sewing machineoperators offered to return to work were hired previous tothe offer.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses, argue, and file briefs. Briefs havebeen received from the General Counsel and the Compa-ny.Based upon my review of the entire record,4 observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthat the Company, at all times material, was an employerengaged in commerce in a business affecting commerce,and the Union'was alabororganization,as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Company is a manufacturer of decorative pillows. InAugust 1972, the Union commenced an organizationaldrive among the Company's nonsupervisory employeesculminating in a petition for certification filed with Region21 in early September (Case 21-RC-12874).At the time the petition was filed, the Companyconducted its operations on two floors; the cutting andsewing department and operations were on the basementfloor; the buttoning and finishing department, shippingdepartment, blowing room, and closing machine opera-tionswere on the first or main floor, as were theCompany's offices.Harvey Cole, the Company's president, exercised generalcontrol,direction,and supervision of the Company'soperations throughout;Max Spring exercised generalsupervision over the first floor production and mainte-nance employees and operations; Elias Landen exercisedgeneral supervision over the basement floor productionand maintenance employees and operations. Cole, Spring,and Landen were salaried, were not paid overtime, and didnot punch timeclocks 5A recognition strike against the Company commencedon September 20 and lasted until October 30, when theUnion made an unconditional offer on behalf of all thestrikers to return to work.At the time the strike began the Company employedapproximately 25 nonsupervisory employees, with approxi-mately 13 of the 25 working on the first floor. At the timethe strike began,Maria Cervantes, Kittie Cosby, AliciaMoreno, Elvira Nunez, Maria Reyes, and Benita Torreswere employed by the Company as sewing machineoperators on the basement floor and Florence Herman wasemployed in the buttoning and finishing department on thefirst floor. All seven of these employees went on strike onSeptember 20 and remained out on strike through October30.B.The Supervisor IssueIn defense to the allegations that Florence Herman wasdiscriminately interrogated and not recalled, the Companyalleges at all times pertinent she was a supervisor, as thatterm is defined in the Act.In support thereof, Cole testified Herman was in chargeof the buttoning and finishing department for 3 to 4 yearspreceding the September 20 strike, that she hired, fired,laidoff,disciplined,and directed the work of theemployees in that department, was paid a correspondinglyhigher rate,was on a safety committee limited tosupervisors, and only she and other supervisors used thetelephone.YHereafter called the Union.5 It is undisputed that Cole, Spring, and Landen were supervisors and3Hereafter called the Companyagents of the Company acting to its behalf at all times pertinent and I so4 The General Counsel's unopposed motion to correct the transcript isfind.granted PILLOWS OF CALIFORNIA371Herman testifiedshe did not lure, fire, lay off, ordisciplinedepartment employees; that approximately Ihour per day she turned, cleaned, buttoned, and baggedpillows and the balance of the workday kept a constantcheck of button inventories, set up the work for thebuttoning employees and kept it flowing by placingbuttons at the worktables matching pillows to be buttonedas -the pillowscamethrough,6 placed orders by telephonewith outside manufacturers for buttons, saw that theproper materials were supplied to such manufacturers andpicked up by them, checked delivered buttons to see if theymatched specifications, and made buttons at the plantwhen necessary.7She testified she was unaware of any instructions onlysupervisors were to use the telephone and observed senioremployees regularly use it without warning or discipline,namely, Gussie Morgan, Kittie Cosby, and Ron Tribble.This testimony was uncontradicted and is credited.She corroborated Cole's testimony that, following initialinterviewing and testing by the office staff and Landen andhire, she showed new- employees in the department thework and answered Cole's questions concerning theirabilities thereafter, but further testified other departmentemployees in the departmentalsoshowed new employeesthe work and answered Cole's inquiries regarding theirabilities,particularly Spanish-speaking employees.8Hertestimony to this effect was corroborated by anotherdepartmental employee,Marina Arevalo, was uncontrad-icted, and is credited.Cole testified to one alleged specific discharge byHerman. He testified Herman discharged Atheree WadleyinMarch. Herman denied she did so. The Novemberpayroll printout supports Herman, inasmuch as it showsWadley as currently employed from a hiring date ofJune12;i.e.,notfrom a date of rehire following an allegedAugust termination. Her denial is credited.Cole testified to one other specific instance whereinHerman allegedly exercised supervisory authority.HetestifiedHerman came to him with a report that a janitor,Rivas, refused to sweep the floor in the department whentold to do so by Herman; that he went with Herman toRivas and told Rivas to sweep if Herman told him to doso; that Herman was his supervisor and if he refused toobeyher again,he would be fired.Herman corroborated Cole's testimony in part, testifyingshe did go to, Cole with a complaint over Rivas' refusal tosweep the floor at her request and that Cole accompaniedheir. to the floor and directed Rivas to comply with herrequest; she denied, however, that he told Rivas Hermanwas his supervisor and he was to take orders from her orrisk discharge.Herman went on to testify that variousdepartmental employees asked Rivas to sweep the floorwhen they noted an overabundance of tacks on the floor,particularly the Spanish-speaking employees in the depart-ment who could speak to Rivas in Spanish. ArevalocorroboratedHerman's testimony to this effect, it wasuncontradicted, and is credited.Herman testified at no time was she informedby Cole orSpring or any other management representative that shewas a supervisor with power to hire, fire, lay off, ordiscipline employees but on the contrary was informed byboth Cole and Spring that Spring was her boss and she wasto take orders from Spring.9 Arevalo testified withoutcontradiction that on one occasion Spring told her he washer boss and she was to take orders,from him, notHerman.1oWhile an employee called by the Company, LindseyRhone, testified that when she formerly worked in thebuttoning and -finishing department (several years prior tothe strike; she was employed for a substantial periodimmediately prior to the strike in the cutting and sewingdepartment),she observed Herman passing out work and"bawling out" some of`the employees.She was unable tociteany instances where she saw Herman hire, fire,transfer, lay off, or discipline any employees. Under cross-examination, she described her position in . the cuttingroom as a "floorlady" and her duties as similar to those sheobservedHerman perform on the first floor, namely,distribution of materials to keep the work flowing smoothly(she distributed welt, thread, zippers, etc.).While another employee, Ron Tribble, testified he heldHerman's job some 6.years prior to 1972 and exercisedsupervisory functions, he failed to testify to any observanceofHerman'sexercise of such functionsduringherjobtenure.Spring testified that Herman "ran" the buttoning andfinishing department and he confined himself to theshipping room and the shipping function; he failed torecite any specific instances of Herman's conduct on thejob other than followingspecialorders through thedepartment at his request and conceded he told Herman hewas the boss.Insofar as Herman's rate of pay is concerned ($2.45), it isnoted that Gussie Morgan, who is listed on the computerprintout in the same departmentas Herman(103) received$3.00 and had a hiring date of 9/17/56; Johnny Stephensof the same department received $2.85 and had a hiringdate of 8/7/58; Poli Hernandiz of the same departmentreceived $2.25 and had a hiring date of 10/ 12/72; SalvadorMendez of the same department received $2.10 and had ahiring date of 9/21/72; and Augustin Dominquez received$2.00 and had a hiring date of 10/16/72. Herman's hiringdate was 4/18/61.It appears from the foregoing that Herman's rate is asreadily attributable to her length of service vis-a-vis otheremployees classified in department 103 as to any allegedsupervisory capacity.With reference to the safety committee, the recorddisclosesHerman attended one meeting thereof, thatSpring, Landen, Cole; and a Mr. Joseph Langendahl of theState Compensation Insurance Fund attended, and attend-ed no further meetings. The record further discloses that anonsupervisory employee,RichardHaase, attended asubsequent meeting.6 It is undenied that the employees also at tunes secured pillows andSpring after some attempts to evade the question confirmed that hematching buttons themselves.told Herman on several occasions he was her boss.7 She also followed special orders through the department as directed by10Spring confirmed that he gave orders to all employees in the buttoningSpring from time to timeand finishing department8The Company employed a large number of such employees 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn balance, I find and conclude that Florence Hermanwas a working leader within the buttoning and finishingdepartment, charged with the duty of supplying materialsand maintaining a smooth work flow, with the incidentalduties of maintaining button inventories, making buttons,and ordering buttons from outside suppliers with little orno exercise of independent judgment. In the smallworkforce involved, supervisory authority was exercised byCole and his two floor foremen, Spring and Landen.I therefore find and conclude that at times pertinent tothis proceeding, Florence Herman was not a supervisorand agent of the Company acting on its behalf.C.The Alleged InterrogationHerman testified that on September 18, 2 days before thestrikecommenced, she was called from the floor intoCole's office at about 4:00 p.m. and questioned by Coleand his attorney, Wilson Clark," about, as she put it, "howdid the Union get in."Cole and Clark confirmed the fact Herman was calledinto Cole's office on the date and at the time indicated.The interview was scheduled by Cole, at Clark's request,because Cole informed Clark (who had been retained torepresent the Company in the representation case) thatHerman was named as one of the members of the Union'sorganizational committee in a letter he received from theUnion and he (Cole) considered her a supervisor. Clarkwanted to interview Herman to ascertain whether she wasa supervisor and, if so, whether her activities on behalf oftheUnion were sufficient to provide a basis for seekingdismissal of the Union's petition for certification.12Cole introduced Clark to Herman when she appearedand Clark told Herman he wanted to ask her somequestions.13Clark explained to Herman that if a supervisor assists aunion in its organizational drive among a company'semployees, this may constitute grounds for dismissing thatunion's petition for certification as the exclusive collective-bargaining representative of that company's employees; hethen showed her a book containing an analysis of thefactorswhich constitute supervisory status14 and ques-tioned her concerning the factors listed; she replied in theaffirmative to many of his questions and he informed hershe was a supervisor; he next asked her whether she hadsolicited employees to sign cards authorizing the Union torepresent the Company's employees and she replied thatwhile she signed a card, because other employees also weresigning them, she did not ask any other employees to signcards.Clark closed the interview with a warning that Herman,as a supervisor, owed a duty of loyalty to the Companyand should desist from any union activity; informing herany statements she made would have the effect of bindingtheCompany and her participation in union activities31 I find that Clark was an agent of the Company acting on its behalf atall times pertinent.12On the ground the Umon's showing ofinterestwas tainted by virtue ofsuch activities.13Clark prefaced his questions with a statement that Herman did nothave to answer his questions, that no reprisals would be taken against her ifshe refused to answer, and that he did not want to know the identity of theUnion's supporters or the unionsentimentsof the employeesthereforewould neither benefit the Company nor theUnion.On the basis of the foregoing, I find and conclude thatthe Company, by Clark, interrogated Herman on Septem-ber 18 concerning her and other employees' unionactivities but that, in view of Clark's prefatory remarks andgood-faith belief she was a supervisor, it would not servethe purposes of the Act to find that by such interrogationthe Company violated Section 8(a)(1) of the Act.D.The Alleged Discrimination Versus HermanAs set out heretofore, the Union notified the Companyin September, in writing, that Herman was one of themembers of its organizing committee.Herman participated in the strike from its inception onSeptember 20 until its expiration on October 30 and wasincluded in the Union's October 30 unconditional offer onbehalf of all the strikers to return to work.NeitherHerman nor eight other strikers had beenrecalled by the time this hearing occurred-on March 1and 2, 1973.The General Counsel alleges the Company failed andrefused to recall Herman because she engaged in activitieson behalf of the Union and relies primarily on theinterrogation described above as evidence of such motiva-tion.Cole testified that Herman is only one of nine employeeswho have not been recalled and that she has not beenrecalled because, in the course of the strike, her job dutieswere assigned to various supervisory employees andemployees hired during the strike as permanent strikerreplacements.He testified he, Spring, and an employee hired during thestrike named Betty Jean Smith plus other striker replace-ments, both during and since the end of the strike, havecarried out Herman's job duties heretofore described. Hestated no need had arisen for either the services of Hermanor eight other strikers 15 since the strike ended.The General Counsel failed to develop any evidence thatany vacancies have occurred and been filled in thebuttoning and finishing department since the strike endedwhich Herman could have performed.In my judgment, the General Counsel failed to meet hisburden to establish, byprima facieevidence, that Hermanwas not recalled to her former job prior to the hearingbecause she engaged in the strike and supported the Unionprior thereto, while the Company has advanced a plausiblecase 16 for its failure to recall Herman at any time prior tothe hearing.I therefore shall recommend that those portions of thecomplaint so alleging be dismissed.14The Labor Relations Expediter published by the Bureau of NationalAffairs.Hermanconceded she was shown the book.15The record fails to disclose the jobclassificationsor departments inwhich these eightstrikerswere employed prior to the strike, except to theextent itis undisputed that all sewing machine operators have been offeredrecall(see discussionin Sec. E)16Cole's testimony recited above is uncontradicted and credited. PILLOWS OF CALIFORNIA373E.The AllegedDiscriminationAgainst Cosby,Nunez, Torres, Cervantes, Reyes,and MorenoIt is undisputed that sewing machine operators KittieCosby, Elvira Nunez, Benita Torres, Maria Cervantes,Maria Reyes, and Alicia Moreno went on strike against theCompany in September and that on October 30 the Unionmade an unconditional offer on their behalf to return towork.It is likewise undisputed that Herlinda and RamonaMartinez commenced work as new employees 17 (sewingmachine operators) 4 days later, on November 3.It is further undisputed that with the Company'sDecember 1 offer to recall Moreno, all of the Company'sstriking sewingmachine operators were offered recall.Cosby was recalled on November 16; Nunez was recalledon November 22; Torres was recalled on November 27;Cervanteswas recalled on November 30; Reyes wasoffered (and declined) recall on November 27; andMoreno was offered (and declined) recall on December 1.The General Counsel contends the hire of Herlinda andRamona Martinez as new sewing machine operatorsfollowing the unconditional offer by striking sewingmachine operators Cosby, et al. to return to work delayedtheir recall and thereby violated Section 8(a)(3) and (1) ofthe Act.The Company contends that while Herlinda and Ramo-na Martinez commenced work after Cosby, et al. offered toreturn to work, the Company hired the two Martinezwomen as permanent strike replacements for the strikingsewing machine operators on October 23, prior to thestrike's end, thus the fact they reported for work after thestrike ended did not delay the recall of Cosby, et al. andthereby violate the Act.The issue turns on whether or not the two Martinezwomen were hired as permanent employees on October 23.Both Herlinda Martinez and Cole agreed they spoke bytelephone on two occasions prior to October 30 and onceon October 31.They differed on the date of the first conversation, butthis is immaterial as their testimony was in accord on thefactCole's offer of employment as striker replacementswas not accepted.They differed on another point which is of someconsequence-Cole testified it was during the first conver-sation Herlinda informed him she and her mother wereemployed by an umbrella company while Herlindatestified she informed Cole of that fact in the course of thesecond (October 23) conversation.Martinez and Cole agreed the second conversationoccurred on October 23, that Cole called the Martinezhome, left word in Herlmda's absence to call him back,and that she called him back later in the day. They agreedCole offered Herlinda and her mother jobs as sewingmachine operators 18 and that Herlinda informed Cole shewas ill with bronchitis and that, in response to Cole'sinquiry regarding the possibility of her mother coming towork for him, Herlinda stated her mother was nervousabout working anywhere without Herlinda (her motherspoke little English) and therefore would not work for Coleunlessand until Herlinda did so.Their testimony differed with regard to the October 23telephone conversation in the following significant re-spects:Herlinda testifieditwas in thisconversation shetold Cole she could not come to work for him because shehad bronchitis, and because she and her mother wereemployed by an umbrella company and expected to returnto work there; and that she responded to Cole's offer ofemployment by saying she and her mother would have tothink about it; Cole testified the reference to employmentat the umbrella company occurred in the first conversation,and that Herlinda promised she and her mother wouldcome to work for him when she recovered from herbronchitis attack.Both Herlinda and Cole agree their third conversationtook place on October 31, the day after the Union calledoff the strike and made the unconditional offer on behalfof the striking employees to return to work.They agreed that in the course of this conversation Coleinformed Herlinda that the strike was over and renewed hisoffer of employment; that Herlinda informed Cole she wasstillsuffering from bronchitis, was scheduled to see herdoctor on Thursday, November 2, and that she and hermother were willing to report for work on the followingMonday, November 6, if the doctor found her fit; thatCole suggested they report on Friday November 3, if thedoctor permitted; and tat Herlinda agreed that she andhermother would report for work that day, the doctorpermitting.As noted heretofore, Herlinda and her mother did reportfor workas sewing machineoperators on Friday, Novem-ber 3, and have worked continuously for the Companysince that date.Where the testimony conflicts, Herlinda's testimony iscredited. She struckme as an earnest witnesstestifying toher best recollection. Any difficulties she experienced were,inmy judgment, due to her difficulty in comprehendingEnglish (for that reason, I requested that an interpreter beutilized to ask her questions in Spanish and translate herreplies into English).Based on the foregoing, I find and conclude thatHerlinda and Ramona Martinez did not accept Cole'soffers to come to work for the Company as sewing machineoperators prior to October 31 and did accept his offer onOctober 31, the day after Cosby, et al., abandoned thestrike and unconditionally offered to return to their jobs assewing machineoperators.Based upon the foregoing, I find and conclude that thehireofHerlinda and RamonaMartinezunder thesecircumstancesdelayed the recall of Cosby, et al., andthereby violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.At all times material, the Company was an employerengaged in commerce in a business affecting commerce17While they were previously employed by the Company, it isundisputed that such employment terminated in 197Q.isCole made both the first and the second offer at the urging of MariaChavez, a close friend of Herlinda and hermother.Chavez was a longtimecompany employee(sewing machineoperator). 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Union was a labor organization as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.2.At all times pertinent, Florence Herman was not asupervisor of the Company as that term is defined in theAct.3.By its October 31 hire of Herlinda and RamonaMartinez as new sewing machine operators, following theOctober 30 unconditional offer by striking sewing machineoperators Cosby, Nunez, Torres, Cervantes, Reyes, andMoreno to return to work, the Company delayed the recallof the latter six employees and thereby violated Section8(a)(3) and (1) of the Act.4.The Company did not otherwise violate the Act.5.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that the Company engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act, I shall recommend that the Company bedirected to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.I have found that the Company unlawfully delayed therecall of six, striking sewing machine operators who wereoffered recall on varying dates between November 16 andDecember 1. In order to compensate these six employeesfor any loss of earnings they have experienced as a result ofthisdelay, I shall order the Company to make thoseindividuals whole by payment to them of a sum of moneyequal to that which they would have earned as wages fromthe date upon which they would have been recalled, but forthe hire of Herlinda and Ramona Martinez, to the dateupon which they were actually offered recall.It is difficult to calculate the actual sums owed, but areasonable formula would be a direction for the Companyto pay Cosby,, the first recall, the wages she would haveearned had she been recalled on October 31, the dateHerlinda Martinez was hired as a new employee. Applyingthe same formula to the second recall, Nunez, it wouldappear reasonable to direct the Company to pay Nunez thewages which she would have earned had she also beenrecalled on October 31, the date Ramona Martinez washired as a new employee. It is reasonable to presume theearlier recall of Cosby and Nunez would have acceleratedthe recalls of the remaining four striking sewing machineoperators (Tones, Cervantes, Reyes, and Moreno) in a likefashion to dates on which Cosby, Nunez, et al., wereactually recalled. I shall leave the application of the aboveformula,however, to the enforcement stage of thisproceeding.The loss of earnings referred to above shall be computedwith interest on the amount due, computed at 6 percent perannum.The Company shall also be ordered to make available tothe Board or its agents, upon request, payroll and otherrecords to facilitate the computation of the amounts due,and to post the attached notice.Upon the foregoing findings of fact, conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER i9Pillows of California, its officers,agents,successors, andassigns, shall:1.Cease and desist form hiring new employees to fillvacancies in jobs performed by its employees whoparticipated in the September 20 to October 30 strike untiland .unless such strikers have been offered recall thereto.2.Take the following affirmative action necessary toeffect the policies of the Act:(a)Make whole Kittie Cosby, Elvira Nunex,BenitaTorres, Maria Cervantes, Maria Reyes, and Alicia Moreno,in the manner set forth in the section of this decisionentitled"The Remedy," for any losses in pay theyexperienced by reason of the delay in their recall due to thehiring of Herlinda and Ramona Martinez. '(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, healthand welfare payment records, pension payment records,personnel records, reports, and other records necessary toanalyze the amount of money or other payments orbenefits due under the terms of this Order.(c)Post at its place' of business in Los Angeles,California, copies,of the attached notice marked "Appen-dix."20 Copies of said notice, on forms provided by theRegional Director for Region 21, after being duly signedby the Company's authorized representative, shall beposted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuously located places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Company to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.19 In the event no exceptions are filed asprovided bySection102.46 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,and the recommended Order herein shall, as providedin Section 102 48 of the Rules and Regulations,be adopted by the Boardand become its findings conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.20 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT hire new employees as vancanciesoccur in jobs striking employees have unconditionallyoffered to return to until and unless those strikingemployees are all recalled.WE WILLmake whole Kittie Cosby,Elvira Nunez,Benita Torres,Maria Cervantes,Maria Reyes, andAliciaMorenofor anyloss of earnings they experi- PILLOWS OF CALIFORNIA375enced by our hire of new employees to replace them inThis is an official notice and must not be defaced bytheir former jobs following their October 30, 1972,anyone. -unconditional offer to return to work following a strike,This notice must remain posted for 60 consecutive daystogether with interest at 6 percent per annum on thefrom the date of posting and must not be altered, defaced,sums due to them.or covered by any other material.Any questions concerning this notice or compliance withPILLOWS OF CALIFORNIAitsprovisionsmay be directed to the Board's Office,(Employer)Eastern Columbia Building,849 South Broadway, LosAngeles, California 90014,Telephone 213-688-5229.DatedBy(Representative)(Title)